

116 HCON 50 IH: Strongly condemning human rights violations, violence against civilians, and cooperation with Iran by the Houthi movement and its allies in Yemen.
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 50IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Hurd of Texas (for himself and Mr. McCaul) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONStrongly condemning human rights violations, violence against civilians, and cooperation with Iran
			 by the Houthi movement and its allies in Yemen.
	
 Whereas, in 2014 and 2015, the Houthi movement, also known as Ansar Allah, and its allies attacked Yemen’s internationally recognized Government and seized control of the capital, Sana’a, and the port city of Aden;
 Whereas, since 2015, the Houthis have expanded their armed campaign beyond Yemen’s borders to target civilian infrastructure in Saudi Arabia and possibly beyond, including hundreds of missile and drone attacks against civilian targets in Saudi Arabia that have killed innocent civilians;
 Whereas the Houthi movement’s slogan is, God is great! Death to America! Death to Israel! Curse upon the Jews! Victory to Islam!; Whereas al-Qaeda in the Arabian Peninsula and the Islamic State of Iraq and Syria—Yemen Province have taken advantage of the Yemeni civil war to expand their territory and resources;
 Whereas Iran and its proxies have provided direct financial, material, and logistical support to the Houthis for at least a decade;
 Whereas the United Nations Panel of Experts on Yemen has found that Iran is in violation of United Nations Security Council Resolution 2216 for supplying the Houthis with missiles and drones;
 Whereas the Bab-el-Mandeb Strait between Yemen, Djibouti, and Eritrea, which connects the Suez Canal and Red Sea to the Indian Ocean, is a strategically important transit point for a significant amount of global trade each year;
 Whereas the Bab-el-Mandeb Strait is the world’s fourth-largest transit point for oil shipments; Whereas, in its January 2018 and January 2019 reports, the United Nations Panel of Experts on Yemen expressed concern that Houthi missile attacks and sea mines released in the Red Sea and Bab-el-Mandeb Strait threatened commercial shipping and humanitarian aid;
 Whereas, in October 2016, the Houthis launched multiple cruise missiles at United States Navy warships while they were in international waters near the Bab-el-Mandeb Strait;
 Whereas, in July 2018, the Houthis attacked two Saudi oil tankers transiting through the Bab-el-Mandeb Strait;
 Whereas, on May 23, 2018, a Houthi missile hit a Turkish-flagged ship carrying wheat to a Yemeni port;
 Whereas the United Nations warned on February 14, 2019, that approximately 24,000,000 people in Yemen are in need of humanitarian assistance and protection, with most living in territory currently held by the Houthis;
 Whereas the United Nations also estimates that 7,400,000 people in Yemen are in need of treatment for malnutrition, including 2,000,000 children under the age of 5;
 Whereas according to Human Rights Watch, the extensive use of land mines by the Houthis has killed and maimed hundreds of civilians and cut off entire communities from their crops, clean water, and humanitarian aid;
 Whereas, on June 21, 2019, the World Food Programme announced that it was partially suspending aid to parts of Yemen controlled by the Houthis because of interference with food distribution and aid convoys and the misappropriation of food by Houthi officials;
 Whereas Reporters Without Borders estimated as of March 2019, that at least 16 journalists are held hostage by the Houthis, with 10 of them facing possible execution following years of torture and starvation;
 Whereas, according to Human Rights Watch, the Houthis have undertaken a deliberate campaign of kidnapping, torture, and abuse against students, human rights defenders, political opponents, and religious minorities;
 Whereas Houthi missile and drone attacks on June 12, 2019, and June 23, 2019, killed 1 civilian and injured 47 others at Abha International Airport in southern Saudi Arabia;
 Whereas, according to United States Central Command, on June 6, 2019, a Houthi surface to air missile shot down a United States MQ–9 Reaper drone over Yemen, demonstrating a new Houthi capability that United States Central Command assessed was enabled by Iranian assistance;
 Whereas, on December 18, 2018, a cease-fire took effect in the port of Hodeidah, Yemen, which is the entry point for 70 percent of humanitarian aid in the country;
 Whereas the Houthis did not begin removing their forces from Hodeidah and two other ports, part of phase one of the December 2018 ceasefire and withdrawal agreement agreed to in Stockholm, Sweden, until May 2019;
 Whereas according to the United Nations monitoring mission in Hodeidah, the Houthis had not removed many of their military installations and equipment from the port city, as of June 12, 2019; and
 Whereas, on June 24, 2019, the United States, United Kingdom, Saudi Arabia, and the United Arab Emirates released a joint statement that raised concerns that Iranian activities were destabilizing both Yemen and the broader region, reaffirmed support for the efforts of United Nations Special Envoy Martin Griffiths, and called on all parties in Yemen to accelerate implementation of the Stockholm agreement: Now, therefore, be it
	
 That Congress— (1)condemns the Houthi movement in Yemen for—
 (A)its blatant disregard for human rights and innocent life; (B)its ideology of hate toward Israel and Jewish people both in Yemen and around the world;
 (C)preventing critical humanitarian aid from reaching people in Yemen; (D)the targeting of international commerce in the Red Sea and Bab-el-Mandeb Strait; and
 (E)missile and drone attacks against civilians; (2)expresses concern about Iran’s extensive support for the Houthis and the economic and security consequences for the region of an Iranian foothold on the Arabian Peninsula;
 (3)urges the Houthis and other parties in the Yemeni civil war to uphold the terms of the December 2018 ceasefire and withdrawal agreement agreed to in Stockholm, Sweden; and
 (4)urges the United States Government to support a peace process to end the civil war and humanitarian crisis in Yemen while preventing Iran and terrorist groups, including al-Qaeda in the Arabian Peninsula and the Islamic State of Iraq and Syria—Yemen Province, from gaining a permanent foothold on the Arabian Peninsula.
			